Exhibit 10.6

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 

TO:    First American Title Insurance Company    Escrow No.
                                        5 First American Way    Escrow Officer:
Patty Beverly    Santa Ana, California 92707    (714) 250-8455       (877)
372-0260 Fax

THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made and entered into this              day of November, 2011 (“Effective
Date”), and constitutes an agreement by which O’DONNELL ACQUISITIONS, LLC, a
California limited liability company (“Buyer”), agrees to purchase and HILLSIDE
FXF, LLC, a Missouri limited liability company (“Seller”), agrees to sell the
following:

A.         The following parcel of land (the “Land”), situated in the Town of
Northborough, County of Worcester (“County”), Massachusetts, located at 300
Bartlett St., Northborough, Massachusetts and more particularly described on
Exhibit “A” attached hereto and incorporated herein, which Land is to be
improved with an approximately 31,521 square foot commercial truck and dock
terminal for FedEx Freight, Inc., an Arkansas corporation (“FedEx”) as the sole
tenant pursuant to that certain Lease Agreement between Seller and FedEx dated
as of September 14, 2011 (as amended, the “Lease”).

B.         Any and all structures, buildings, facilities, or other improvements
situated on the Land and not owned by FedEx (the “Improvements”);

C.         All rights, privileges, easements, and appurtenances to the Land or
the Improvements, including without limitation any mineral rights held by Seller
and all easements, rights-of-way, and other appurtenances used or connected with
the beneficial use or enjoyment of the Land or the Improvements (the term “Real
Property” referring collectively to the Land, the Improvements, and all such
attendant rights, privileges, easements and appurtenances);

D.         To the extent owned by Seller or any related or affiliated party,
and, as applicable, used in the operation of the Real Property and/or in
Seller’s possession, all personal property, building equipment (including,
without limitation, HVAC, air filtration, and other building systems), signs,
site plans, surveys, soil and substrata studies, architectural renderings, plans
and specifications, engineering plans and studies, floor plans and other plans
or studies of any kind relating to the Real Property, and other supplies and
fixtures (collectively, the “Personal Property”); and

E.         All intangible property owned by Seller or any related or affiliated
entity and used in connection with the Real Property or the Personal Property,
including without limitation all leases, contract rights, guaranties, licenses,
permits and warranties (the “Intangible Personal Property”).

The Real Property, the Personal Property, and the Intangible Personal Property
are sometimes collectively referred to as the “Property”.



--------------------------------------------------------------------------------

The terms and conditions of this Agreement and the instructions to First
American Title Insurance Company (“Escrow Holder”) with regard to the escrow
(“Escrow”) created pursuant hereto are as follows:

1.         Purchase and Sale. FOR VALUABLE CONSIDERATION, the receipt and
sufficiency of which are hereby acknowledged, Seller agrees to sell the Property
to Buyer, and Buyer agrees to purchase the Property from Seller, upon the terms
and conditions set forth herein.

2.         Purchase Price. The purchase price (“Purchase Price”) for the
Property shall be FIFTEEN MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS
($15,250,000.00), payable as follows:

(a)         Upon the “Opening of Escrow”, as hereafter defined, Buyer shall
deposit, or cause to be deposited with Escrow Holder, in cash or certified or
bank cashier’s check or confirmed wire transfer of funds, the sum of ONE HUNDRED
THOUSAND DOLLARS ($100,000.00) (“Deposit”), which Deposit shall, except as
otherwise herein provided, be applied toward payment of the Purchase Price upon
the “Close of Escrow” (as hereafter defined). The Deposit shall be invested by
Escrow Holder in an interest-bearing account selected by Buyer with all interest
accruing thereon paid to Buyer upon demand or, at Buyer’s election, credited to
the Purchase Price upon the Close of Escrow, except as otherwise herein
provided. If the Close of Escrow fails to occur for any reason other than a
default by Buyer, the Deposit plus any accrued interest thereon shall, except as
otherwise herein provided, be immediately returned by Escrow Holder to Buyer,
and, without waiver of any other rights Buyer may have under this Agreement,
this Agreement and the Escrow created pursuant hereto shall be deemed
terminated.

(b)         In addition to the Deposit, Buyer shall also concurrently deposit
with Escrow Holder the additional sum of One Hundred Dollars ($100.00) (the
“Independent Consideration”). The Independent Consideration shall be
non-refundable to Buyer as independent consideration for the rights extended to
Buyer under this Agreement. The Independent Consideration shall be released to
Seller immediately following Buyer’s deposit of the Independent Consideration
into Escrow. In all instances under this Agreement in which Buyer elects to
terminate or is deemed to have terminated this Agreement, Seller shall retain
the Independent Consideration. The Independent Consideration shall not be
applicable towards the Purchase Price.

(c)         On the date that is no later than seven (7) business days after
“Completion of the Asset” (as hereinafter defined), Buyer shall deposit or cause
to be deposited with Escrow Holder, in cash or certified or bank cashier’s check
or confirmed wire transfer of funds, the sum of ONE HUNDRED THOUSAND DOLLARS
($100,000.00) (“Additional Deposit”), which Additional Deposit shall, except as
otherwise herein provided, be applied towards payment of the Purchase Price upon
the Close of Escrow. The Additional Deposit shall be invested by Escrow Holder
in an interest-bearing account selected by Buyer with all interest accruing
thereon paid to Buyer upon demand or, at Buyer’s election, credited to the
Purchase Price upon the Close of Escrow, except as otherwise herein provided.
Should the Close of Escrow fail to occur for any reason other than a default by
Buyer, including without limitation Seller’s failure to satisfy a condition to
Buyer’s obligations hereunder and Buyer’s refusal to waive such failure, then
the Additional Deposit and any accrued interest thereon shall, except as
otherwise herein provided, be immediately returned by Escrow Holder to Buyer,
and without waiver of any other rights Buyer may have under this Agreement, this
Agreement and the Escrow created pursuant hereto shall be deemed terminated.

(d)         Upon the Close of Escrow, Buyer shall deposit or cause to be
deposited with Escrow Holder, in the form of a certified or bank cashier’s
check, or a confirmed wire transfer of funds, the balance of the Purchase Price,
plus such additional funds, if any, as may be required to pay Buyer’s share of
prorations and closing costs, as set forth herein.

 

-2-



--------------------------------------------------------------------------------

3.         Escrow.

(a)         Opening of Escrow. For the purposes of this Agreement, the Escrow
shall be deemed opened (“Opening of Escrow”) on the date Escrow Holder shall
have received an original executed counterpart of this Agreement from both Buyer
and Seller. Escrow Holder shall notify Buyer and Seller, in writing, of the date
Escrow is opened, the expiration of the “Inspection Period” (as hereafter
defined) and the “Closing Date” (as hereafter defined). In addition, Buyer and
Seller agree to execute, deliver and be bound by any reasonable or customary
supplemental escrow instructions of Escrow Holder or other instruments as may be
reasonably required by Escrow Holder in order to consummate the transaction
contemplated herein. The printed portions of any such supplemental instructions
shall not amend or supersede any portions of this Agreement. If there is any
inconsistency between such supplemental instructions and this Agreement, this
Agreement shall control.

(b)         Close of Escrow. For purposes of this Agreement, the “Close of
Escrow” or “Closing” shall be defined as the date that the Special Warranty
Deed, the form of which is attached hereto and incorporated herein as
Exhibit “B” (“Special Warranty Deed”), conveying the Land and Improvements to
Buyer, is recorded in the Official Records of Worcester County, State of
Massachusetts. The Escrow shall, subject to the terms and conditions set forth
herein, close on or before the date that is the later of (a) thirty (30) days
after Completion of the Asset, or (b) five (5) business days after Buyer’s
receipt of the items referenced in Sections 12(b), (c) and (d) below, unless
extended by mutual written agreement of Buyer and Seller (“Closing Date”), time
being of the essence.

(c)         On or before three (3) business days before the scheduled Closing
Date, Escrow Holder shall prepare a proforma closing statement to be approved by
Buyer and Seller for their respective prorations, setting forth the estimated
adjustments and prorations as of the scheduled Closing Date.

4.         Condition of Title. It shall be a condition to Buyer’s obligations
hereunder that First American Title Insurance Company (together with such direct
access re-insurers as Buyer shall approve) (“Title Company”) be unconditionally
prepared and committed to issue its ALTA Owner’s Extended Coverage Title
Insurance Form 2006 Policy together with any endorsements Buyer may reasonably
require, including, without limitation, ALTA Form 3.1-06, 9.5-06, 17-06, 18-06,
25-06, 26-06, Fairway Endorsement, Non-Imputation Endorsement, Mechanic’s Lien
Endorsement and any endorsements necessary to delete any co-insurance or
creditors’ rights exclusions to coverage, as appropriate (“Title Policy”) in the
amount of the Purchase Price, showing fee title to the Land and Improvements
vested in Buyer (or its title nominee, as hereinafter provided), subject only to
the following (“Condition of Title”):

(a)         A lien to secure payment of real estate taxes and special
assessments, not delinquent;

(b)         Matters affecting the Condition of Title created by or with the
written consent of Buyer;

(c)         Exceptions disclosed by a current extended coverage ALTA Commitment
(“Commitment”) with respect to the Land and Improvements issued by the Title
Company and which are approved or deemed approved by Buyer in accordance with
this Section. Seller, at its sole cost and expense, shall cause the Commitment
to be provided to Buyer, together with legible copies of the instruments
underlying any exceptions referred to in the Commitment (“Exceptions”), and a
copy of Seller’s most recent survey of the Land (“Survey”) within ten (10)

 

-3-



--------------------------------------------------------------------------------

days following the Opening of Escrow. Seller shall be absolutely obligated to
remove, at or prior to the Close of Escrow, and Buyer shall be deemed to have
disapproved, all monetary exceptions to title other than non-delinquent real
property taxes and installments of special assessments. If, on or before the
expiration of the Inspection Period (defined below), Buyer does not disapprove,
by written notice delivered to Seller and Escrow Holder within such period, any
non-monetary items described therein, then such items shall be deemed approved
and Buyer shall no longer have the right to terminate the Escrow pursuant to
this Section 4. If, on or before the expiration of the Inspection Period
(defined below), Buyer disapproves, by written notice delivered to Seller and
Escrow Holder within such period, any non-monetary items described therein,
Seller shall thereafter have the right (but not the obligation, notwithstanding
anything to the contrary herein contained) to attempt to eliminate or
ameliorate, on or before the Close of Escrow, to Buyer’s reasonable
satisfaction, such matters as Buyer shall have so disapproved. Seller shall give
written notice to Buyer, within ten (10) days of Seller’s receipt of Buyer’s
notice of disapproval, whether Seller is unable and/or unwilling to ameliorate
or eliminate such disapproved matters. If Seller so notifies Buyer that it is
unable and/or unwilling to eliminate or ameliorate any such disapproved matters,
Buyer shall have the right, exercisable by written notice delivered to Seller
and Escrow Holder within five (5) days of receipt of Seller’s notice, to
terminate the Escrow, in which event Buyer’s Deposit and Additional Deposit plus
all accrued and unpaid interest thereon shall be returned to Buyer as its sole
and exclusive remedy (unless due to a default under this Agreement by Seller),
and thereafter the Escrow, this Agreement and the rights and obligations of the
parties hereunder shall terminate, except as and to the extent otherwise
expressly herein provided. If Buyer does not so terminate the Escrow, then Buyer
shall be deemed to have waived its prior disapprovals of those matters which
Seller is unable and/or unwilling to eliminate or ameliorate, in which event
such disapproved matters shall be deemed approved and Buyer shall no longer have
the right to terminate this Agreement pursuant to this Section 4; and

(d)         During the term of the Escrow, Seller shall not cause or permit
title to the Land and Improvements to differ from the Condition of Title
approved by Buyer pursuant to the foregoing, without Buyer’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed.
Seller shall provide whatever documentation and indemnities that are necessary
to cause the Title Policy to include a mechanic’s lien endorsement.

5.         Inspection Period.         For a period of forty-five (45) days from
the Opening of Escrow (“Inspection Period”), Buyer shall have the right to
review and satisfy itself that the legal, economic and physical aspects of the
Property and the acquisition terms and conditions are satisfactory to Buyer,
including, without limitation, Buyer’s review of such audits, marketing studies,
appraisals, environmental reports, inspections or investigations with respect to
the Property and this transaction as Buyer deems necessary or desirable in the
exercise of its sole discretion. Buyer’s obligations hereunder shall be
conditioned upon Buyer’s satisfaction with or waiver of such matters, which
satisfaction or waiver shall be in Buyer’s sole, absolute and nonreviewable
discretion. Buyer shall have the right, exercisable by written notice delivered
to Seller and Escrow Holder on or before the expiration of the Inspection
Period, to terminate the Escrow, in which event the Deposit and the Additional
Deposit and all accrued and unpaid interest thereon shall immediately be
refunded by Escrow Holder to Buyer as its sole and exclusive remedy (unless due
to a default under this Agreement by Seller), and thereafter this Agreement and
the Escrow created pursuant hereto shall be deemed cancelled and neither party
shall have any further rights or obligations hereunder, except as and to the
extent otherwise expressly herein provided. If Buyer does not so terminate this
Agreement, then Buyer shall no longer have the right to terminate the Escrow
pursuant to this Section 5; provided, however, that Buyer shall continue to have
the right to inspect the Property until the Closing of Escrow.

 

-4-



--------------------------------------------------------------------------------

Within ten (10) days after the Opening of Escrow (and within ten [10] days after
Seller obtains knowledge of the existence of any new information within the
following categories), Seller shall deliver to Buyer such of the following as
are in Seller’s possession or reasonably available to Seller (collectively,
“Seller’s Documents”):

(a)         Copies of the Lease and any amendments thereto with respect to the
Property, and copies of any and all documents, agreements and other writings
referenced therein affecting the Lease;

(b)         Copies of any and all building permits, certificates of occupancy,
subdivision maps and any and all other licenses, permits and governmental
approvals and authorizations pertaining to the Property, and any notices of
violation thereof served on Seller, including any building, fire or planning
department notices;

(c)         A set of the proposed plans and specifications for the Improvements
to the Property as required under the Lease (collectively, the “Plans and
Specifications”);

(d)         With the exception of such of the following which will not be
assigned to Buyer at Close of Escrow, any and all insurance policies, management
contracts, leasing agreements, construction contracts, service agreements,
maintenance agreements, brokerage contracts, listing agreements and any other
contracts or agreements affecting or relating to the ownership, operation,
leasing, maintenance, repair or development of the Property including, without
limitation, any executory contracts pertaining to the design, construction,
operation, repair or maintenance of any of the Improvements, together with
copies of all warranties with respect thereto;

(e)         The most recent property tax statements for the Property for the
current fiscal year;

(f)         All of the following reports pertaining to the Property or any
portion thereof in Seller’s possession, including reports acquired by Seller
from any previous owner of the Property, along with all reports Seller acquired
during Seller’s original due diligence period:

(i)         Any and all soils or geotechnical reports;

(ii)         Any and all environmental reports, including asbestos, hazardous
materials, Phase I or II assessments, and/or information on transformers or any
other PCB generating devices; and

(iii)         Any and all building inspection data pertaining to hydrology,
drainage, flood hazard, fire protection, termites, mechanical systems,
electrical systems, structural systems, or plumbing systems;

(g)         All information regarding any previous or pending litigation against
Seller or any related or affiliated entity pertaining to the Property or any
portion thereof; and

(h)         The Survey of the Property.

Seller shall be solely responsible for the costs of preparing copies of
documents, schedules and lists referred to in this subparagraph. Buyer shall be
solely responsible for any costs incurred in connection with its review and/or
investigation of the matters set forth in this Section. All instruments,

 

-5-



--------------------------------------------------------------------------------

documents and the like referenced above shall be delivered by Seller to Buyer on
or before ten (10) days following the Opening of Escrow, and Seller shall
continue to provide to Buyer through the Closing any such additional
instruments, documents and the like, and or modifications thereof, within ten
(10) days after Seller obtains knowledge of the existence thereof. Prior to the
expiration of the Inspection Period, Buyer shall provide Seller with written
notice of the contracts that Buyer desires Seller to assign pursuant to the
Assignment of Contracts (as hereafter defined) and those contracts for which
Buyer believes third party consents are required in connection with such
assignment.

AS-IS NATURE OF SALE. Subject to Seller’s representations, warranties and
covenants in this Agreement, Buyer acknowledges for Buyer and Buyer’s
successors, heirs and assignees, that prior to Closing, Buyer will have been
given a reasonable opportunity to inspect and investigate the Property, all
improvements thereon and all aspects relating thereto, including the Lease and
all other documents and contracts related to the Property (to the extent
provided to Buyer), either independently or through agents and experts of
Buyer’s choosing. SELLER AND BUYER AGREE THAT THE PROPERTY SHALL BE SOLD AND
THAT BUYER SHALL ACCEPT POSSESSION OF THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE PRICE, AND THAT
SUCH SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTY OF INCOME WHICH MAY BE EARNED IN
THE FUTURE, FUTURE OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE (BUT SPECIFICALLY EXCLUDING THE LIMITED WARRANTY OF TITLE TO
BE GIVEN IN THE DEED AND SPECIFICALLY EXCLUDING THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY GIVEN BY SELLER TO BUYER ELSEWHERE IN THIS AGREEMENT), AND
SELLER DOES HEREBY NEGATE, DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR
WARRANTY NOT INCLUDED IN THIS AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, BUYER SHALL RELY SOLELY ON ITS OWN INVESTIGATIONS OF THE PROPERTY AND
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER, ITS AGENTS OR
CONTRACTORS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER SHALL NOT BE
LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR THE OPERATION
THEREOF, FURNISHED BY ANY PARTY PURPORTING TO ACT ON BEHALF OF SELLER. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, BUYER SPECIFICALLY ACKNOWLEDGES THAT BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLER, AGENT, AUCTIONEER OR OTHER AGENTS OR BROKERS AS TO THE FOLLOWING
MATTERS: (1) THE CONDITION OR SAFETY OF THE PROPERTY OR ANY SEWER, HEATING AND
ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY, FOUNDATIONS, SOILS AND
GEOLOGY, INCLUDING HAZARDOUS MATERIALS, LOT SIZE, OR SUITABILITY OF THE PROPERTY
OR ITS IMPROVEMENTS FOR A PARTICULAR PURPOSE; (2) WHETHER THE APPLIANCES, IF
ANY, PLUMBING OR UTILITIES ARE IN WORKING ORDER; (3) THE HABITABILITY OR
SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION;
(4) THE FITNESS OF ANY PERSONAL PROPERTY; (5) WHETHER THE IMPROVEMENTS ARE
STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH APPLICABLE CITY,
COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES; OR (6) ANY OTHER MATTER
WITH RESPECT TO THE PROPERTY. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
BUYER IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTY WITH REGARD TO
THE ABOVE-REFERENCED MATTERS, AND NOT UPON ANY REPRESENTATIONS MADE TO IT BY ANY
PERSON WHOMSOEVER CONCERNING SUCH MATTERS.

 

-6-



--------------------------------------------------------------------------------

6.         Buyer’s Inspection Rights During Inspection Period. During the
Inspection Period, Buyer, its agents, contractors and subcontractors shall have
the non-exclusive right to enter upon the Property at reasonable times during
ordinary business hours (and with, at Seller’s option, the accompaniment of a
representative of Seller), upon three (3) days’ prior written notice to Seller
to make any and all inspections and tests as may be necessary or desirable in
Buyer’s sole judgment and discretion. Buyer shall use care and consideration in
connection with any of its inspections. No such inspection or examination by
Buyer shall be deemed to expressly or implicitly waive any express
representation or warranty made by Seller in this Agreement. Buyer shall
indemnify and hold Seller harmless from damages resulting from such entry and/or
activities upon the Property by Buyer, its agents, contractors and
subcontractors, and shall promptly repair any and all damage to the Property
resulting from such entry and/or activities upon the Property by Buyer, its
agents, contractors and subcontractors; provided, however, that such obligation
to indemnify and hold harmless shall not include any loss, liability or expense
that may result from the discovery or presence of hazardous waste or toxic
substances on the Property, except as and to the extent any release of hazardous
waste or toxic substances on the Property results from the negligence or willful
misconduct by Buyer, its agents, contractors and subcontractors. Buyer’s
indemnification obligations hereunder shall survive any termination of this
Agreement. If this Agreement does not close, Buyer shall promptly provide Seller
with copies of all independent third-party studies, reports and other due
diligence items relating to the Property.

7.         Mutual Covenant of Good Faith and Fair Dealing. Buyer and Seller
covenant to each other to act in good faith and fair dealing with respect to
each of their rights and obligations under this Agreement. As part of this
covenant, Seller shall not negotiate or enter into any agreement for the sale of
any portion of the Property to another party during the pendency of this
transaction.

8.         Buyer’s Representations and Warranties. In consideration of Seller’s
entering into this Agreement and as an inducement to Seller to sell the
Property, Buyer makes the following representations and warranties, each of
which is material and is being relied upon by Seller (the continued truth and
accuracy of which shall constitute a condition precedent to Seller’s obligations
hereunder):

(a)         This Agreement has been duly and validly authorized, executed and
delivered by Buyer and no other action is requisite to the valid and binding
execution, delivery and performance of this Agreement by Buyer. Other than as
disclosed in this Agreement, no consents or waivers of or by any third party are
necessary to permit the consummation by Buyer of the transactions contemplated
pursuant to this Agreement; and

(b)         Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Buyer’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Buyer’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer’s assets (v) admitted in writing Buyer’s
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension, or composition to its creditors generally.

9.         Seller’s Representations and Warranties. In consideration of Buyer’s
entering into this Agreement and as an inducement to Buyer to purchase the
Property, Seller makes the following representations and warranties, each of
which is material and is being relied upon by Buyer (the continued truth and
accuracy, in all material respects, of which shall constitute a condition
precedent to Buyer’s obligations hereunder):

(a)         This Agreement has been duly and validly authorized, executed and
delivered by Seller and no other action is requisite to the valid and binding
execution, delivery and performance of this Agreement by Seller. Other than as
disclosed in this Agreement, no consents

 

-7-



--------------------------------------------------------------------------------

or waivers of or by any third party are necessary to permit the consummation by
Seller of the transactions contemplated pursuant to this Agreement;

(b)         There are no actions, suits or proceedings pending against, or to
Seller’s actual knowledge, threatened or affecting, the Lease or the Property,
at law or in equity, and there are no pending or, to Seller’s actual knowledge,
threatened proceedings in eminent domain or otherwise which would affect the
Property or any portion thereof;

(c)         Seller is not aware of the existence of any material violation of
law or governmental regulation with respect to the Property, and to Seller’s
actual knowledge, all laws, ordinances, rules and requirements and regulations
of any governmental agency, body or subdivision thereof bearing on the Property
have been complied with by Seller;

(d)         There are no agreements (whether oral or written) affecting or
relating to the right of any party with respect to possession of the Property,
or any portion thereof, which are obligations which will affect the Property or
any portion thereof subsequent to the recordation of the Special Warranty Deed,
except as set forth in the Lease or as may be reflected in the Condition of
Title. There are no maintenance, service or other similar agreements (whether
oral or written) which will be binding upon Buyer or the Property following the
Close of Escrow, except as set forth in the Lease or as may be reflected in the
Condition of Title. To Seller’s actual knowledge, Seller is not in default, nor
do any circumstances exist which, with notice or the passage of time, or both,
would give rise to a default under the Lease or any of the documents, recorded,
or unrecorded, referred to in the Commitment or any of the agreements that Buyer
has elected to assume;

(e)         Except as otherwise provided in Section 11(b) below, Seller has paid
or will pay in full, prior to Closing, all bills and invoices for labor, goods,
material and services of any kind relating to the Property, utility charges,
taxes and any other amounts that could become a lien on the Property if not
paid;

(f)         Seller has received no notice or communication from any insurance
carrier of the Property regarding dangerous, illegal or other conditions
requiring corrective action;

(g)         The Lease is in full force and effect on the terms set forth therein
and has not been modified, amended, or altered, in writing or otherwise. The
Lease sets forth the entire agreement between Seller and FedEx with respect to
the Property. Seller has not received any prepaid rent or other payments (except
to the extent Buyer receives a credit for the same at Closing) or any security
deposit in connection with the Lease, and FedEx is not entitled to any abatement
of rent after Completion of the Asset (as defined below). To Seller’s actual
knowledge, Seller is not in default under the Lease nor will Seller be in
default thereunder but for the requirements of notice or the passage of time, or
both. There have been no claims asserted by FedEx for offsets against rent or
any other monetary or other claim made against Seller, as landlord, which shall
apply after the Close of Escrow. Seller is not aware of any default by FedEx
under the Lease, or that FedEx would be in default with notice or the passage of
time or both. All leasing commissions with respect to the Lease have been paid
by Seller (or will be paid by Seller prior to the Close of Escrow) and there are
no outstanding commission obligations or listing agreements that will affect
Buyer or the Property after the Close of Escrow;

(h)         Seller’s Documents that Seller delivered to Buyer pursuant to
Section 5 above are true and complete copies thereof and constitute all such
documents in Seller’s possession or control. Seller has not assigned its rights
thereunder to any other person, firm or entity and no

 

-8-



--------------------------------------------------------------------------------

further consent is necessary or required to make the Assignment of Lease and
Assignment of Contracts effective, except as otherwise set forth therein;

(i)         Seller has not participated in or approved and, to Seller’s actual
knowledge, except as disclosed in the reports identified in Section 5 above (the
“Reports”), there has not occurred, any release or disposal upon the Property or
contamination of the Property by any hazardous or toxic waste, substance or
material, as defined under any federal, state or local law, statute, ordinance
or regulation, and, to Seller’s actual knowledge, except as disclosed in the
Reports, there is no violation of any federal, state or local law, rule,
regulation, statute or ordinance relating to the presence or existence of any
hazardous or toxic waste, substance or material upon the Property. To Seller’s
actual knowledge, except as disclosed in the Reports, no toxic or hazardous
waste, substance or material exists on, under, about or within the Property or
any ground water thereunder. No asbestos or asbestos-containing materials will
be used in the construction of the improvements located on the Property;

(j)         Seller is not a “foreign person” within the meaning of Section 1445
et seq. of the Federal Code; and

(k)         Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing Seller’s
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension, or composition to its creditors generally.

Notwithstanding anything to the contrary herein, the effect of the
representations and warranties made in this Agreement shall not be diminished or
deemed to be waived by any inspections, tests or investigations made by Buyer or
its agents. Except as expressly herein otherwise provided, the representations
and warranties of Seller set forth in this Agreement shall be true on and as of
the Close of Escrow as if those representations and warranties were made on and
as of such time. Notwithstanding anything to the contrary herein, Seller’s
representations and warranties set forth in this Agreement shall survive the
Closing for a period of twelve (12) months, and thereafter shall be deemed to be
of no further force or effect.

10.         [Intentionally Omitted].

11.         Completion of the Asset.

(a)         “Completion of the Asset” shall be deemed to have occurred upon
“Substantial Completion” (as defined in the Lease) of “Landlord’s Improvements”
(as defined in the Lease), (. Seller shall notify Buyer when such Substantial
Completion of such Landlord’s Improvements has occurred. Buyer will then have
seven (7) business days after receipt of such notice to inspect Landlord’s
Improvements in order to ensure they have been constructed according to the
“Approved Plans and Specifications” referenced in the Lease. Buyer shall notify
Seller in writing within said seven (7) business days if Buyer has a good faith
basis to believe that Landlord’s Improvements were not constructed according to
the Approved Plans and Specifications. Seller shall be obligated to correct only
those items which are objected to by FedEx (the “Approved Punchlist Work”), and
Seller’s correction of such Approved Punchlist Work shall be performed as set
out in the Lease prior to Closing. Seller shall promptly notify Buyer of the
items that Seller is correcting. If Buyer does not accept Seller’s assertion of
such Completion of the Asset, in Buyer’s sole and absolute discretion, Buyer may
terminate this Agreement and the Escrow by written notice to Seller and Escrow
Holder,

 

-9-



--------------------------------------------------------------------------------

in which event Buyer’s Deposit and Additional Deposit plus all accrued and
unpaid interest thereon shall be returned to Buyer and thereafter the Escrow,
this Agreement and the rights and obligations of the parties hereunder shall
terminate, except as and to the extent otherwise expressly herein provided.

(b)         In the event the conditions in Section 12(b), (c) or (d) are not
satisfied or waived by the date that is thirty (30) after Completion of the
Asset, Buyer, in its sole and absolute discretion, may elect either of the
following options by written notice thereof to Seller:

(i)         Terminate this Agreement, in which event Buyer’s Deposit and
Additional Deposit plus all accrued and unpaid interest thereon shall be
returned to Buyer and thereafter the Escrow, this Agreement and the rights and
obligations of the parties hereunder shall terminate, except as and to the
extent otherwise expressly herein provided;

(ii)         Waive any such unsatisfied conditions and proceed with Closing
within five (5) business days after written notice thereof to Seller, in which
event (A) Seller shall be obligated to complete the Approved Punchlist Work in
full compliance with the terms and conditions of the Lease and pay for all costs
in connection with Landlord’s Work, (B) Seller shall indemnify, defend and hold
harmless Buyer for any failure by Seller to complete the Approved Punchlist Work
or pay for all costs associated with Landlord’s Work in full compliance with the
terms and conditions of the Lease and (C) a portion of the Purchase Price equal
to one hundred twenty-five percent (125%) of the estimated amount of the
aggregate of the Approved Punchlist Work plus any unpaid costs in connectin with
Landlord’s Work (as determined by mutual agreement by Buyer and Seller; the
“Holdback Amount”) shall be held in Escrow (the “Punchlist Escrow”) until Seller
satisfies its obligations under clause (A) above and provides reasonable
evidence to Buyer substantiating such satisfaction, at which time, the Punchlist
Escrow shall be terminated and the amounts held therein shall be released to
Seller; provided Buyer has not delivered written notice to Escrow Holder of a
claim by FedEx in connection with the Approved Punchlist Work. If however, any
such claim has been made by FedEx, two hundred percent (200%) of the amount (in
no event to exceed the Holdback Amount) of all such claims shall remain in the
Punchlist Escrow until resolution thereof between Buyer and Seller. Prior to
Seller satisfying its obligations under clause (A) above and providing
reasonable evidence to Buyer substantiating such satisfaction, in the event
FedEx claims any default by Seller or “Landlord” (as defined in the Lease) with
respect to the completion of such Approved Punchlist Work or otherwises begins
to exercise FedEx’s rights or remedies with respect to the failure to complete
such Approved Punchlist Work, then Buyer may terminate the Punchlist Escrow by
written notice to Escrow Holder and Seller, in which event the Punchlist Escrow
shall be terminated and the amounts held therein shall be released as follows:
(I) to Buyer in an amount equal to one hundred percent (100%) of the estimated
cost of the remaining Approved Punchlist Work and FedEx claims in connection
therewith and (II) to Seller in an amount equal to the remaining funds in such
Punchlist Escrow. In the event Buyer elects to terminate the Punchlist Escrow
pursuant to the foregoing sentence, Seller shall no longer be obligated to
complete any remaining portion of the Approved Punchlist Work. If a dispute
arises over any claim to the Holdback Amount, Escrow Holder may, but is not
required to, interplead the Holdback Amount with a court located within the
County pending a determination with respect to such claim.

 

-10-



--------------------------------------------------------------------------------

(c)         Seller shall provide prompt written notice to Buyer of any amendment
to the Lease, any changes to the Approved Plans and Specifications or any other
change to Seller’s Documents or Seller’s representation or warranties under this
Agreement. Buyer shall have the right, exercisable by written notice delivered
to Seller and Escrow Holder within fifteen (15) days of receipt of Seller’s
notice, to (i) approve any such amendments or changes; or (ii) terminate the
Escrow, in which event Buyer’s Deposit and Additional Deposit plus all accrued
and unpaid interest thereon shall be returned to Buyer and thereafter the
Escrow, this Agreement and the rights and obligations of the parties hereunder
shall terminate, except as and to the extent otherwise expressly herein
provided.

12.         Conditions of Closing. In addition to the other terms and provisions
of this Agreement which give Buyer the right to terminate this Agreement and the
Escrow created hereto, Buyer’s obligation to purchase the Property from Seller
shall be subject to the occurrence and/or satisfaction of the following
conditions (or Buyer’s written waiver thereof, it being agreed that Buyer may
waive any or all of such conditions):

(a)         Completion of the Asset;

(b)         Buyer has received from FedEx an Estoppel Certificate, dated after
“Substantial Completion” and the “Commencement Date” (as such terms are defined
in the Lease) addressed to Buyer in the form and substance required under the
Lease (the “FedEx Estoppel”), which FedEx Estoppel shall evidence that FedEx has
accepted the Property and begun paying rent thereunder and does not disclose any
new material adverse facts about the Lease or FedEx’s rights thereunder that
were not previously disclosed to Buyer prior to Completion of the Asset ;

(c)         Reciept by Buyer of final, unconditional lien waivers from all
contractors and subcontractors for the Improvements evidencing full and complete
payment for all work in connection with the Improvements;

(d)         Receipt by Buyer of an updated Survey pursuant to Section 13(o)
below;

(e)         Receipt of any and all third-party consents needed to allow Seller
to assign the contracts set forth in the Assignment of Contracts;

(f)         The Title Company is unconditionally prepared and committed to issue
the Title Policy insuring title to the Property vested in Buyer or its nominee
in the amount of the Purchase Price, subject only to the approved Condition of
Title;

(g)         As of the Close of Escrow, Seller shall have performed all of the
obligations required to be performed by Seller under this Agreement; and

(h)         All representations and warranties made by Seller to Buyer in this
Agreement shall be true and correct in all material respects as of the Close of
Escrow.

If any of the foregoing are not satisfied or waived by Buyer, Buyer shall have
the right, as its sole and exclusive remedy (other than due to a default by
Seller), to terminate this Agreement and the Escrow created pursuant hereto, in
which event the Deposit and the Additional Deposit together with all interest
accrued thereon, shall immediately be refunded to Buyer and thereafter neither
party shall have any further obligations hereunder, except as otherwise herein
provided.

 

-11-



--------------------------------------------------------------------------------

13.         Deposits by Seller. At least two (2) business days prior to the
scheduled Closing Date, Seller shall deliver to Escrow Holder for recordation or
delivery to Buyer upon the Close of Escrow, the following documents and
instruments, fully executed and acknowledged where appropriate:

(a)         The Special Warranty Deed conveying the Land and Improvements to
Buyer (or its title nominee, as hereafter provided);

(b)         The original Lease and all amendments thereto;

(c)         An Assignment of Lease (“Assignment of Lease”), the form of which is
attached hereto and incorporated herein as Exhibit “C”, pursuant to which Seller
assigns to Buyer all of Seller’s right, title and interest in and to the Lease,
and Buyer assumes all obligations of Seller under the Lease arising from and
after the Closing Date;

(d)         An Assignment of Contracts (“Assignment of Contracts”), the form of
which is attached hereto and incorporated herein as Exhibit “F”, pursuant to
which Seller assigns (to the extent assignable) to Buyer all of Seller’s right,
title and interest in and to the contracts affecting the design, improvement
and/or development of the Property as approved by Buyer during the Inspection
Period;

(e)         Any and all original contracts in connection with the design,
improvement and/or development of the Property that will be assigned to Buyer
pursuant to the the Assignment of Contracts (to the extent assignable),
including all written guaranties, warranties and instruction and maintanence
manuals in connection the Improvements;

(f)         Any and all “reliance letters” requested by Buyer during the
Inspection Period and agreed to be provided by Seller in connection with the
design, improvement and/or development of the Property;

(g)         A Bill of Sale (“Bill of Sale”), the form of which is attached
hereto and incorporated herein as Exhibit “G”, conveying all of Seller’s right,
title and interest in and to any and all Personal Property appurtenant to the
Property as described in Recital D above;

(h)         A General Assignment (“General Assignment”), the form of which is
attached hereto and incorporated herein as Exhibit “D”, pursuant to which Seller
assigns to Buyer all of Seller’s right, title and interest in and to any and all
warranties, guaranties, licenses, permits, plans, maps, name rights and other
documents and instruments pertaining to the Property, to the full extent that
such assignment is permitted by law;

(i)         A Certification re Withholding, executed by Seller pursuant to
Section 1445 et seq. of the Internal Revenue Code of 1986, as amended;

(j)         A Certification of Representations and Warranties, the form of which
is attached hereto and incorporated herein as Exhibit “E”;

(k)         A letter, in a form reasonably approved by Buyer, signed by Seller
and addressed to FedEx, with a copy of the recorded Special Warranty Deed
attached thereto, advising FedEx of the sale herein to Buyer and directing that
all future rent payments and other charges are to be forwarded to Buyer at an
address to be supplied by Buyer;

 

-12-



--------------------------------------------------------------------------------

(l)         A closing statement (“Closing Statement”) prepared by Escrow Holder,
setting forth all payments, adjustments, prorations, closing costs and expenses
attributable to this transaction;

(m)         Proof satisfactory to the Title Company and Buyer that the parties
executing such documents have the power and authority to bind Seller;

(n)         The FedEx Estoppel; and

(o)         An updated Survey, prepared by a licensed land surveyor reasonably
approved by Buyer, certified to Title Company, Buyer and its successors and
assigns and any other entity required by Buyer, meeting the standards of, and
containing, the certificate set forth in Exhibit “H” attached hereto and
incorporated herein, subject to reasonable modifications approved by Buyer,
dated after Completion of the Asset and prior to the Closing Date, which Survey
shall include the depiction of the location of all improvements on the Property
in relation to all boundary lines and easements.

14.         Deposits by Buyer. Buyer shall deposit or cause to be deposited with
Escrow Holder the funds which are to be applied towards the payment of the
Purchase Price in the amounts and at the times designated in Section 2 above,
less the aggregate of any prepaid rent by FedEx, and such other adjustments
resulting from the prorations conducted pursuant hereto. In addition, at least
two (2) business days before the scheduled Closing Date, Buyer shall execute and
acknowledge (where appropriate) and deposit with Escrow Holder for delivery to
Seller upon the Close of Escrow counterparts of the Assignment of Lease and the
Closing Statement.

15.         Damage or Condemnation Prior to Closing. Seller shall promptly
notify Buyer of any casualty to the Property or any condemnation proceeding
commenced prior to the Close of Escrow. If any such damage or proceeding relates
to or may result in the loss of any material portion of the Property (which, for
purposes of this Agreement, shall mean damage or loss which will cost greater
than Five Hundred Thousand Dollars ($500,000.00) to repair or restore or a
taking which, in Buyer’s reasonable judgment, significantly interferes with the
use and enjoyment of the Land and/or Improvements), Buyer may, at its option,
elect either to:

(a)         Terminate this Agreement, in which event all funds deposited into
Escrow by Buyer plus any accrued and unpaid interest thereon shall be
immediately returned to Buyer and thereafter neither party shall have any
further rights or obligations hereunder, except as otherwise herein provided; or

(b)         Continue this Agreement in effect, in which event, upon the Close of
Escrow, there shall be credited to the Purchase Price the amount of any
deductible under Seller’s casualty insurance (for a casualty loss) and
thereafter Seller shall assign to Buyer any compensation, awards, or other
payments or relief Seller has received or is entitled to receive which result
from such casualty or condemnation proceeding.

If such casualty or proceeding relates to or may result in a loss which does not
constitute a material portion of the Property, the amount of such loss shall be
agreed upon by the parties in good faith and be credited to the Purchase Price
upon the Close of Escrow. Seller shall promptly restore the Property to its
prior condition; provided, however, that if Seller fails to repair or replace
the damaged Property within such thirty (30) day period, Buyer shall have the
right, exercisable by giving notice within (15) days after the thirty (30) day
completion period, either (i) to terminate this Agreement as in this Section
provided, or (ii) to accept the Property in its then condition and proceed with
Closing, in which case

 

-13-



--------------------------------------------------------------------------------

Buyer shall be entitled to a reduction of the Purchase Price to the extent of,
as chosen in Buyer’s sole discretion, either (1) the cost of repairing or
replacing such damage or (2) the insurance deductible, and Seller shall assign
to Buyer any compensation, awards, or other payments or relief Seller has
received or is entitled to receive resulting from such casualty or condemnation
proceeding. For purposes of completing any repairs or replacements under this
Section, Closing may be extended, at Buyer’s sole election, for a reasonable
time to allow such repairs or replacements to be made.

16.         Costs and Expenses. The cost for recording fees in connection with
this Closing, the Surveys, premiums for the Title Policy (but not the cost of
any endorsements required by Buyer other than a mechanic’s lien endorsement)
shall be paid by Seller. The premium for the Title Policy is to be held back in
Escrow by Escrow Holder and not disbursed to the Title Company until Buyer has
advised Escrow Holder in writing that Buyer has received the original, correct
Title Policy. Any costs incurred by Escrow Holder in connection with such
holdback are to be charged to the Title Company. The escrow fee of Escrow
Holder, if any, shall be shared equally by Seller and Buyer; provided, however,
that if the Close of Escrow has not occurred by the Closing Date by reason of a
default hereunder, the defaulting party shall bear all Escrow cancellation
charges. Seller shall pay all documentary transfer and other taxes and recording
fees payable in connection with the recordation of the Special Warranty Deed.
The amount of such transfer taxes shall not be posted on the Special Warranty
Deed but shall be supplied by separate statement which is not recorded, if
permitted under applicable law. All other costs and expenses shall be allocated
between Buyer and Seller in accordance with customary practice in the county in
which the Property is located.

17.         Prorations. The following items shall be prorated by the parties at
the Closing Conference as of the Close of Escrow:

(a)         Real property taxes and special assessments with respect to the Land
and Improvements based upon the latest available tax information such that
Seller shall be responsible for all such taxes levied against the Property and
all installments of special assessments then payable, to and including the day
prior to the earlier of the Close of Escrow or the “Commencement Date” of the
Lease, and Buyer shall be responsible for all taxes levied against the Property
and all installments of special assessments payable thereafter. In the event
Seller receives any payment from FedEx for any taxes or assessments, Seller
shall credit Buyer for all such amounts received. In the event the actual real
property taxes and special assessments differ from the latest available
information used to prorate such amounts, Buyer and Seller shall re-prorate such
amounts promptly upon reciept of information regarding such actual amounts; and

(b)         Rents and other receivables under the Lease (collectively, “Rents”)
shall be accounted for as follows:

(i)         Rents due and payable in the month of the Close of Escrow shall be
prorated between Buyer and Seller on the basis that Seller has collected all
current Rents;

(ii)         Buyer shall be entitled to all Rents and other receivables accruing
after the Close of Escrow; and

(iii)         Seller shall promptly remit to Buyer all sums received by Seller
from FedEx (including advanced rentals) to the extent accruing after the Close
of Escrow other than for rents and other receivables for which Buyer received
credit hereunder.

 

-14-



--------------------------------------------------------------------------------

18.         Disbursements and Other Actions by Escrow Holder.

(a)         Upon the Close of Escrow, Escrow Holder shall promptly undertake all
of the following in the manner indicated:

(i)         Cause the Special Warranty Deed (and any other documents which the
parties hereto may mutually direct) to be recorded in the Official Records of
Worcester County, State of Massachusetts, in such order as Buyer may direct;

(ii)         Disburse all funds deposited with Escrow Holder by Buyer towards
payment of the Purchase Price for the Property as follows:

(A)         Deduct therefrom all items chargeable to the account of Seller
pursuant hereto;

(B)         The remaining balance of the funds so deposited by Buyer towards
payment of the Purchase Price shall be disbursed to Seller promptly upon the
Close of Escrow;

(iii)         Disburse from funds deposited by Buyer with Escrow Holder towards
payment of all closing costs chargeable to the account of Buyer pursuant hereto
such monies as are necessary to pay all such closing costs of Buyer, and
disburse the balance of such funds, if any, to Buyer; and

(iv)         Deliver the Title Policy to Buyer.

(b)         Upon confirmation of recordation of the Special Warranty Deed, the
parties shall:

(i)         Deliver the Lease, FedEx Estoppel, General Assignment, original
contracts, Certification of Representations and Warranties, Certification re
Withholding, and counterparts of the Closing Statement and the Assignment of
Lease and Assignment of Contracts executed by Seller to Buyer;

(ii)         Deliver counterparts of the Closing Statement and the Assignment of
Lease executed by Buyer to Seller;

(iii)         Mail the approved form of letter to FedEx advising them of this
transaction; and

(iv)         Deliver to both Buyer and Seller copies of all documents delivered
to either party hereto or recorded pursuant to this Agreement.

19.         Real Estate Reporting Person. Escrow Holder is hereby instructed to
comply with all applicable Federal, state and local reporting and withholding
requirements relating to the close of this transaction. Escrow Holder is hereby
designated the “real estate reporting person” for purposes of Section 6045 of
Title 26 of the United States Code and Treasury Regulation 1.6045 4 and any
instructions or settlement statement prepared by Escrow Holder shall so provide.
Upon the consummation of the transaction contemplated by this Agreement, Escrow
Holder shall, in addition to complying with any applicable state and local
requirements, file Form 1099 information return and send the statement to Seller
as required under the aforementioned statute and regulation.

 

-15-



--------------------------------------------------------------------------------

20.         Partial Invalidity. If any portion of this Agreement shall be
declared by any court of competent jurisdiction to be invalid, illegal or
unenforceable, such portion shall be deemed severed from this Agreement and the
remaining parts hereof shall remain in full force and effect as fully as though
such invalid, illegal or unenforceable portion had never been part of this
Agreement.

21.         Attorneys’ Fees. In the event of any dispute, including without
limitation, the bringing of any action or suit by a party hereto at law or
equity against another party hereto by reason of any breach of any of the
covenants or agreements or any inaccuracies in any of the representations and
warranties on the part of the other party arising out of this Agreement, then,
in that event, the prevailing party in such action or dispute, whether by final
judgment or out-of-court settlement, shall be entitled to have and recover of
and from the other party all costs and expenses of suit, including reasonable
attorneys’ fees.

22.         Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be personally delivered or sent, to the
applicable addresses set forth below, by registered or certified mail, postage
prepaid, return receipt requested, or delivered via a reliable overnight courier
such as Federal Express, and shall be deemed received upon the earlier of (a) if
personally delivered or via overnight courier, the date of delivery to the
address of the person to receive such notice; or (b) if mailed, upon the date of
receipt as disclosed on the return receipt.

 

To Buyer:

   O’Donnell Acquisitions, LLC    3 San Jacquin Plaza, Suite 160    Newport
Beach, California 92660    Attn: Douglas O’Donnell    Telephone: 949-718-9898   

With a copy to:

   Rutan & Tucker, LLP    611 Anton Blvd., Suite 1400    Costa Mesa, California
92626    Attn: Shawn D. Monterastelli, Esq.    Telephone: 714-338-1866   

To Seller:

   Hillside FXF, LLC    c/o Jones Development Company    4520 Madison, Suite 100
   Kansas City, Missouri 64111    Attention: Nick Jones    Telephone:
816-389-5700   

With a copy to:

   Brincks Law LLC    12749 Richards    Overland Park, Kansas 66213    Attn: Lon
J. Brincks, Esq.    Telephone: 913-269-3510   

To Escrow Holder:

   First American Title Insurance Company    5 First American Way    Santa Ana,
California 92707    Attn: Patty Beverly    Telephone: (714) 250-8455   
Facsimile: (877) 372-0260

 

-16-



--------------------------------------------------------------------------------

Notice of change of address shall be given by written notice in the manner
detailed in this Section. Rejection or other refusal to accept or the inability
to deliver because of changed address of which no notice was given shall be
deemed to constitute receipt of the notice, demand, request or communication
sent.

23.         Brokers. Upon the Close of Escrow, Seller shall pay, pursuant to
separate agreement, a real estate brokerage commission with respect to this
transaction to Patrick Weibel of Fortis Commercial LLC and Ryan O’Connell of RDO
Investments LLC, and hereby agrees to protect, defend, indemnify and hold Buyer
free and harmless therefrom. Seller represents and warrants to Buyer, and Buyer
represents and warrants to Seller, that other than as stated above, no broker or
finder has been engaged by it, respectively, in connection with any of the
transactions contemplated by this Agreement or, to its knowledge, is in any way
connected with any of such transactions. In the event of any such additional
claims for brokers’ or finders’ fees for the consummation of this Agreement,
then Buyer shall indemnify, save harmless and defend Seller from and against
such claims if they shall be based upon any statement or representation or
agreement by Buyer, and Seller shall indemnify, save harmless and defend Buyer
if such claims shall be based upon any statement, representation or agreement
made by Seller. The foregoing indemnities shall survive the Close of Escrow or
any termination of this Agreement.

24.         Survival. Except as otherwise herein provided, the covenants,
agreements, representations and warranties of both Buyer and Seller set forth in
this Agreement shall survive any investigation of the parties, the recordation
of the Special Warranty Deed and the Close of Escrow, and each party hereby
agrees to protect, defend, indemnify and hold the other party free and harmless
from any loss, cost, expense, claim, liability or damage arising out of the
failure to fully perform such covenant or agreement or such representation or
warranty claimed or proven to be false or inaccurate.

25.         Required Actions of Buyer and Seller; Cooperation of Seller. Buyer
and Seller agree to execute such instruments and documents and to diligently
undertake such actions as may be reasonably required in order to consummate the
purchase and sale herein contemplated and shall use their commercially
reasonable efforts to accomplish the Close of Escrow in accordance with the
provisions hereof.

26.         Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof.

27.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be fully effective as an original and all of
which together shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile or electronic transmission
(for example, through email transmission of PDF files) shall be equally as
effective as delivery of an original executed counterpart. Any party delivering
an executed counterpart of this Agreement by facsimile or electronic
transmission also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability and binding effect of this Agreement.
Signature and acknowledgement pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one (1) document.

28.         Captions. Any captions to, or headings of, the sections, paragraphs
or subparagraphs of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation or determination of the validity of this Agreement or any
provision hereof.

 

-17-



--------------------------------------------------------------------------------

29.         No Obligations to Third Parties. The execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate any of the
parties thereto, to any person or entity other than the parties hereto.

30.         Exhibits. The exhibits attached hereto are hereby incorporated
herein by this reference.

31.         Amendment to this Agreement. The terms of this Agreement may not be
modified or amended except by an instrument in writing executed by each of the
parties hereto.

32.         Waiver. The waiver or failure to enforce any provision of this
Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereof.

33.         Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts.

34.         Fees and Other Expenses. Except as otherwise provided herein, each
of the parties shall pay its own fees and expenses in connection with this
Agreement.

35.         Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT
BETWEEN THE BUYER AND SELLER IN CONNECTION WITH THIS TRANSACTION, AND ANY ORAL
OR PAROL AGREEMENTS, REPRESENTATIONS OR WARRANTIES EXISTING BETWEEN THE BUYER
AND SELLER RELATING TO THIS TRANSACTION WHICH ARE NOT EXPRESSLY SET FORTH HEREIN
AND COVERED HEREBY SHALL BE DEEMED CANCELED AND OF NO FURTHER FORCE AND EFFECT.
THE PARTIES HERETO INTEND THAT A COURT OR FINDER OF FACT SHALL FIND THAT THIS
AGREEMENT IS THE FINAL EXPRESSION OF THE PARTIES’ AGREEMENT WITH RESPECT TO THE
MATTERS CONTAINED HEREIN, THAT THIS AGREEMENT IS INTENDED TO BE THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE TERMS OF THE AGREEMENT, AND THAT THE TERMS CONTAINED
HEREIN SHALL NOT BE EXPLAINED OR SUPPLEMENTED BY COURSE OF DEALING OR USAGE OF
TRADE OR BY COURSE OF PERFORMANCE.

36.         Successors and Assigns. This Agreement and all of the terms,
conditions and provisions hereof shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties hereto. Seller shall
not assign its rights or obligations hereunder without the prior written consent
of Buyer. Buyer shall not assign its rights or obligations hereunder without the
prior written consent of Seller; provided, however, Buyer has the absolute right
to assign its rights and obligations under this Agreement to an affiliate of
Buyer or any entity in which Douglas O’Donnell has an ownership or controlling
interest (either being hereafter referred to as a “Permitted Transferee”). If
the rights and obligations of Buyer hereunder shall be assigned by Buyer to a
Permitted Transferee, (i) the assignor shall not be released from any obligation
or liability hereunder, (ii) such Permitted Transferee shall be substituted as
Buyer hereunder and shall be entitled to the benefit of and may enforce Seller’s
covenants, representations and warranties hereunder as if such Permitted
Transferee were the original Buyer hereunder, and (iii) such Permitted
Transferee shall assume all obligations and liabilities of Buyer hereunder.

37.         Default.

(a)         If, prior to Closing, Buyer discovers that any of Seller’s
representations and warranties contained herein are not true and correct in any
material respect, or if Seller shall have failed to perform any of the material
covenants and agreements contained herein to be performed by Seller within the
time for performance as specified herein (including Seller’s obligation to

 

-18-



--------------------------------------------------------------------------------

close), Buyer may elect to (i) terminate Buyer’s obligations under this
Agreement by written notice to Seller with a copy to Escrow Holder, in which
event Buyer’s Deposit and Additional Deposit plus all accrued and unpaid
interest thereon shall be returned to Buyer and Seller shall reimburse Buyer for
all of Buyer’s expenses incurred in connection with this transaction to the
extent Buyer provides reasonable evidence to Seller of such expenses (but in no
event shall such reimbursement exceed $50,000) as its sole and exclusive remedy,
and thereafter the Escrow, this Agreement and the rights and obligations of the
parties hereunder shall terminate, except as and to the extent otherwise
expressly herein provided, or (ii) close, in which event Buyer may file an
action for specific performance of this Agreement to compel Seller to close the
Escrow, in whole or in part, in which event Buyer shall be entitled to deduct
from the Purchase Price the cost of such action and all reasonable expenses
incurred by Buyer in connection therewith including reasonable attorneys’ fees.
Notwithstanding the foregoing, in the event Seller breaches its covenant of good
faith and fair dealing as set forth in Section 7 above, then Buyer shall have
all rights and remedies available at law and in equity.

(b)         IF BUYER COMMITS A MATERIAL DEFAULT UNDER ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT AND FAILS TO PURCHASE THE PROPERTY, THEN, IN ANY
SUCH EVENT, ESCROW HOLDER MAY BE INSTRUCTED BY SELLER TO CANCEL THE ESCROW AND
SELLER SHALL THEREUPON BE RELEASED FROM ITS OBLIGATIONS HEREUNDER. BUYER AND
SELLER AGREE THAT IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX ACTUAL
DAMAGES IN THE CASE OF BUYER’S DEFAULT AND FAILURE TO PURCHASE THE PROPERTY,
THAT THE DEPOSIT AND THE ADDITIONAL DEPOSIT (IF PAID BY BUYER) IS A REASONABLE
ESTIMATE OF SELLER’S DAMAGES IN SUCH EVENT, AND THAT IN THE EVENT OF A BREACH BY
BUYER AS DESCRIBED ABOVE, THE ESCROW HOLDER, UPON INSTRUCTIONS TO DO SO, SHALL
DISBURSE THE DEPOSIT AND THE ADDITIONAL DEPOSIT TO SELLER AND SHALL CANCEL THE
ESCROW CREATED PURSUANT HERETO, IN WHICH EVENT SELLER AND BUYER SHALL BE
RELIEVED FROM ALL LIABILITY HEREUNDER. RECEIPT OF SUCH FUNDS SHALL BE SELLER’S
SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF A BREACH BY BUYER AS DESCRIBED ABOVE
AND SELLER HEREBY WAIVES ANY RIGHT IT MAY HAVE AT LAW OR IN EQUITY TO COMPEL
SPECIFIC PERFORMANCE OF THIS AGREEMENT BY BUYER. ESCROW HOLDER IS HEREBY
RELEASED FROM ANY AND ALL LIABILITY WITH REGARD THERETO. SELLER AND BUYER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS PARAGRAPH
AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.

 

 

Seller’s Initials

     Buyer’s Initials

38.         Computation of Periods. All periods of time referred to in this
Agreement shall include all Saturdays, Sundays and Massachusetts or national
holidays, unless the period of time specifies business days; provided that, if
the date or last date to perform any act or give a notice with respect to this
Agreement shall fall on a Saturday, Sunday or a Massachusetts or national
holiday, such act or notice may be timely performed or given on the next
succeeding day which is not a Saturday, Sunday or a Massachusetts or national
holiday. All prorations shall be made on an “actual days” basis, based on a
365-day year.

 

-19-



--------------------------------------------------------------------------------

39.         Indemnification of Escrow Holder.

(a)         If this Agreement or any matter relating hereto shall become the
subject of any litigation or controversy, Buyer and Seller agree, jointly and
severally, to hold Escrow Holder free and harmless from any loss or expense,
including reasonable attorneys’ fees, that may be suffered by it by reason
thereof, except for losses or expenses which may arise from Escrow Holder’s
negligent or willful misconduct. If conflicting demands are made or notices
served upon Escrow Holder with respect to this Agreement, the parties expressly
agree that Escrow Holder shall be entitled to file a suit in interpleader and
obtain an order from the court requiring the parties to interplead and litigate
their several claims and rights among themselves. Upon the filing of the action
in interpleader, Escrow Holder shall be fully released and discharged from any
obligations imposed upon it by this Agreement.

(b)         Escrow Holder shall not be liable for the sufficiency or correctness
as to form, manner, execution or validity of any instrument deposited with it,
nor as to the identity, authority or rights of any person executing such
instrument, nor for failure to comply with any of the provisions of any
agreement, contract or other instrument filed with Escrow Holder or referred to
herein. Escrow Holder’s duties hereunder shall be limited to the safekeeping of
such money, instruments or other documents received by it as Escrow Holder, and
for their disposition in accordance with the terms of this Agreement.

40.         Revocable Offer. Until the execution and delivery of this Agreement
by Seller, this Agreement shall constitute an offer by Buyer to purchase the
Property from Seller, which offer is revocable, at will, by Buyer. In any event,
if this Agreement is not executed by Seller and returned to Buyer on or before
November 18, 2011, this offer shall automatically be deemed revoked and this
Agreement shall be deemed a nullity.

41.         Seller’s Election of 1031 Exchange. Buyer agrees to cooperate with
Seller if Seller elects to consummate the transaction set forth in this
Agreement as a “like-kind exchange” within the purview and meaning of
Section 1031 of the Internal Revenue Code of 1986, as amended (“1031 Exchange”)
including, without limitation, executing documents reasonably requested by
Seller to effectuate such 1031 Exchange which are in form and content acceptable
to Buyer; provided, however, that:

(a)         The purchase and sale of the Property shall not be conditioned upon
the consummation of the 1031 Exchange;

(b)         In no event shall Seller be relieved from liability under this
Agreement or any other escrow instructions, exhibits or documents to be executed
in connection herewith including, without limitation, with respect to
representations, warranties and indemnities of Seller to Buyer under this
Agreement and its exhibits;

(c)         The consummation of the 1031 Exchange shall be at no liability, risk
or expense to Buyer, and Seller hereby agrees to and shall protect, indemnify,
defend and hold Buyer free and harmless from all losses, costs, claims,
liabilities, lawsuits, demands and damages, including any attorneys’ fees and
expenses, incurred in connection therewith; and

(d)         The consummation of the 1031 Exchange shall not delay or extend the
Closing Date.

 

-20-



--------------------------------------------------------------------------------

42.         INDEPENDENT COUNSEL. EACH PARTY TO THIS AGREEMENT ADMITS,
ACKNOWLEDGES AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH AND
BE REPRESENTED BY INDEPENDENT COUNSEL OF SUCH PARTIES’ CHOICE IN CONNECTION WITH
THE NEGOTIATION, EXECUTION AND AMENDMENT OF THIS AGREEMENT. EACH PARTY FURTHER
ADMITS, ACKNOWLEDGES AND REPRESENTS THAT IT HAS NOT RELIED ON ANY REPRESENTATION
OR STATEMENT MADE BY ANY OF THE ATTORNEYS AND REPRESENTATIVES OF THE OTHER PARTY
WITH REGARD TO THE SUBJECT MATTER, BASIS, OR EFFECT OF THIS AGREEMENT.

43.         Construction. As used in this Agreement, the masculine, feminine or
neuter gender and the singular or plural numbers shall each be deemed to include
the other whenever the context indicates. This Agreement shall be construed as a
whole and in accordance with its fair meaning, the captions being for
convenience only and not intended to fully describe or define the provisions in
the portions of the Agreement to which they pertain. Each Party hereto, and
counsel for each Party hereto, has reviewed and revised this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
or construction of this Agreement. Nothing contained herein shall be construed
so as to require the commission of any act contrary to law, and wherever there
is any conflict between any provision contained herein and any present or future
statute, law, ordinance or regulation contrary to which the Parties have no
legal right to contract, the latter shall prevail but the provision of this
document that is affected shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law.

44.         Confidentiality. Each party agrees that it shall maintain strict
confidentiality with respect to the negotiations concerning, the business and
financial terms and provisions of this Agreement, and all matters relating to
the Lease and FedEx (it being acknowledged and agreed that FedEx’s prior written
approval is required for the disclosure of any information regarding the Lease
or FedEx to the extent set forth in the Lease), to the extent such information
is not already in the public domain as of the Effective Date or has not been
publicly disclosed with authorization by the other party hereto, and no press or
other publicity release or communication to the general public concerning the
terms of this Agreement, or any matters relating to the Lease or FedEx, will be
issued without the prior approval of the other party. Notwithstanding the
foregoing, either party may disclose such information (i) to those employed or
engaged by such party or any representative of such party who is actively and
directly participating in the evaluation of the Property or the negotiation,
execution and performance of this Agreement, including, without limitation,
attorneys, mortgage and real estate brokers, accountants, engineers and other
consultants, contractors, potential lenders, and potential or existing
investors, in each case provided such person(s) are informed of the confidential
nature of such information and agree to maintain the confidential nature
thereof; (ii) to governmental or quasi-governmental authorities or agencies
(including taxing authorities) in connection with such party’s use, operation or
maintenance of the Property; (iii) as required by applicable law, including
without limitation, those applicable to reporting by public companies and real
estate investment trusts, or as required court order or subpoena (it being
specifically understood and agreed that anything set forth in a registration
statement or any other document filed pursuant to law will be deemed required by
law); or (iv) as necessary to enforce the terms of this Agreement. This
confidentiality provision shall survive the Closing and any termination of this
Agreement.

45.         No Joint Venture. The relationship of Seller and Buyer hereunder is
and will be that of seller and buyer, and none of the provisions of this
Agreement are intended to create any relationship other than seller and buyer.
No agency, partnership, joint venture or other relationship is intended hereby,
and neither party shall be deemed the agent, servant, employee, partner or joint
venturer of the other party. Seller and Buyer shall not, in any way or for any
reason, be deemed to have become a partner of the other in the conduct of its
business or otherwise, or a joint venturer. In addition, by virtue of this
Agreement, there shall not be deemed to have occurred a merger or any joint
enterprise between Buyer and Seller.

[signatures on following page]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

“SELLER”

   

HILLSIDE FXF, LLC,

a Missouri limited liability company

    By:           Kevin R. Jones, Manager      

“BUYER”

    O’DONNELL ACQUISITIONS, LLC, a California limited liability company     By:
          Douglas D. O’Donnell, as Trustee of the DOD Trust dated August 29,
2002, its sole member      

ESCROW HOLDER APPROVES THE ESCROW

PROVISIONS AND SPECIFIC INSTRUCTIONS TO

ESCROW HOLDER SET FORTH IN THE FOREGOING

AGREEMENT AND AGREES TO ACT IN ACCORDANCE THEREWITH.

   

November             , 2011

ESCROW HOLDER:

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:           Its:    



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

Parcel One (fee simple)

A certain parcel of land situated in the Commonwealth of Massachusetts, County
of Worcester, Town of Northborough and shown as Lot A5 on plan entitled
“Subdivision Plan of Land in Northborough, Massachusetts ” dated June 15, 2011,
prepared for Northborough Land Realty Trust prepared by Vanasse Hangen Brustlin,
Inc. and recorded with the Worcester District Registry of Deeds in Plan Book
890, Plan 65. More particularly bounded and described as follows:

Beginning at the most northwesterly corner of said premises on the southerly
sideline of Bartlett Street, thence running;

 

S 85 04 05 E

   762.37 feet to a point, said last course being bounded by the southerly
sideline of Bartlett Street, thence turning and running;

S 04 57 29 E

   149.28 feet to a point, thence turning and running;

S 41 06 46 E

   225.11 feet to a point, thence turning and running;

S 13 19 41 E

   102.12 feet to a point, thence turning and running;

S 05 27 28 W

   774.32 feet to a point, thence turning and running;

N 84 32 32 W

   756.15 feet to a point, thence turning and running;

N 19 10 20 W

   26.71 feet to a point, thence turning and running;

N 14 21 09 W

   27.59 feet to a point, thence turning and running;

N 55 58 53 W

   122.90 feet to a point, thence turning and running;

N 62 25 29 W

   31.36 feet to a point, thence turning and running;

N 87 30 59 W

   60.08 feet to a point, said last ten courses being bounded by land said last
being bounded by Lot A4, as shown on said plan, thence turning and running;

N 05 27 28 E

   1,019.03 feet to the point of beginning. Said last course being bounded by
land now or formerly of Bailard Lyman Street LLC.

Containing 1,028,497 square feet more or less, or 23.611 acres, more or less.

 

EXHIBIT “A”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

EXHIBIT “B”

RECORDING REQUESTED BY:

AND WHEN RECORDED MAIL TO:

 

        

MAIL TAX STATEMENTS TO:

Same

 

 

 

 

APN No.             

   (Space Above For Recorder’s Use)

SPECIAL WARRANTY DEED

[insert standard Massachusetts form of special warranty deed]

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed as of
            , 2011.

 

GRANTOR:             ,

        ,     a                 By:           Its:                          
                                                                         By:    
      Its:                                                                    
                          

[insert notary acknowledgement acceptable to County Recorder]

 

 

EXHIBIT “C”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

EXHIBIT “1”

LEGAL DESCRIPTION

 

EXHIBIT “1”

TO SPECIAL WARRANTY DEED



--------------------------------------------------------------------------------

EXHIBIT “C”

ASSIGNMENT OF LEASE

THIS ASSIGNMENT OF LEASE (“Assignment”) is executed as of             ,
20            , by and between             , a             (“Assignor”), and
            , a             (“Assignee”), with reference to the following:

R E C I T A L S:

A.         Concurrently herewith, Assignor is conveying to Assignee its interest
in the real property more particularly described on Exhibit “1” attached hereto
and by this reference made a part hereof, together with Assignor’s interest in
the improvements and personal property located thereon (herein referred to
collectively as the “Property”) pursuant to that certain Agreement of Purchase
and Sale and Joint Escrow Instructions dated as of             , 2011, by and
between Assignor, as “Seller”, and Assignee, as “Buyer” (“Agreement”).

B.         Assignor is the landlord under that certain Lease Agreement dated as
of September 14, 2011, between Seller and FedEx Freight, Inc., an Arkansas
corporation (“FedEx”) (as amended, the “Lease”), which Lease Assignor has agreed
to assign to Assignee and Assignee has agreed to assume upon its purchase of the
Property.

NOW, THEREFORE, in consideration of the foregoing recitals and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.         Assignment and Assumption. Assignor hereby assigns, conveys,
transfers and sets over unto Assignee any and all right, title and interest of
Assignor in and to the Lease, and Assignee hereby accepts said assignment and
assumes all of Assignor’s obligations, duties and responsibilities under the
Lease commencing on the close of escrow and the transfer of the Property to
Assignee (“Close of Escrow”).

2.         Indemnification. Assignor agrees to protect, indemnify, defend and
hold Assignee harmless from and against all claims, obligations and liabilities
arising out of or relating to, directly or indirectly, in whole or in part, the
Lease, prior to the Close of Escrow. Assignee agrees to protect, indemnify,
defend and hold Assignor harmless from and against all claims, obligations and
liabilities arising out of or relating to, directly or indirectly, in whole or
in part, the Lease, from and after the Close of Escrow.

3.         Successors and Assigns. This Assignment shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

4.         Governing Law. This Assignment shall be construed under and enforced
in accordance with the laws of the State of Massachusetts.

5.         Further Assurances. Assignor and Assignee each agree to execute and
deliver to the other party, upon demand, such further documents, instruments and
conveyances, and shall take such further actions as are necessary or desirable
to effectuate this Assignment.

 

EXHIBIT “E”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

6.         Attorneys’ Fees; Costs. Upon the bringing of any action, suit or
arbitration by either party against the other arising out of this Assignment or
the subject matter hereof, the party in whose favor final judgment shall be
entered shall be entitled to recover from the other party all costs and expenses
of suit including, without limitation, reasonable attorneys’ fees and costs.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first set forth above.

 

“ASSIGNOR”

    ,     a               By:           Its:                            
                                                                       By:      
    Its:                                                                      
                        

 

“ASSIGNEE”

    ,     a               By:           Its:                            
                                                                       By:      
    Its:                                                                      
                        

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “1”

DESCRIPTION OF PROPERTY

 

 

 

 

 

 

EXHIBIT “H”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 



--------------------------------------------------------------------------------

EXHIBIT “D”

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (“Assignment”) is executed as of             ,
20            , by             , a             (“Assignor”), in favor of
            , a             (“Assignee”), with reference to the following:

R E C I T A L S:

A.         Concurrently herewith, Assignor is conveying to Assignee its interest
in the real property more particularly described on Exhibit “1” attached hereto
and by this reference made a part hereof, together with the improvements and
personal property located thereon (herein referred to collectively as the
“Property”), pursuant to that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of             , 2011, by and between Assignor, as
“Seller”, and Assignee, as “Buyer” (“Agreement”).

B.         Assignor owns and/or holds certain warranties, guaranties, licenses,
permits, plans, maps, name rights and other documents and instruments pertaining
to the Property, which Assignor has agreed to assign to Assignee upon its
purchase of the Property.

C.         This Assignment is executed to effectuate the transfer to Assignee of
all of Assignor’s right, title and interest in and to any and all of the items
referred to above and other rights pursuant to the provisions of the Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby agrees as follows:

1.         Warranties and Guaranties. Subject to the rights of FedEx under the
Lease, Assignor hereby assigns, conveys, transfers and sets over unto Assignee
any and all of Assignor’s right, title and interest in and to all guaranties,
warranties, certificates and agreements from any contractors, subcontractors,
vendors or suppliers regarding their performance, quality of workmanship and
quality of materials supplied in connection with the construction, manufacture,
development, installation and operation of any and all personal property,
fixtures and improvements located on the Property.

2.         Governmental Approvals and Certificates. Subject to the rights of
FedEx under the Lease, to the extent permissible by law, Assignor hereby
assigns, transfers, conveys and sets over unto Assignee any and all of
Assignor’s right, title and interest in and under any zoning, use, occupancy and
operating permits, and all other permits, licenses, approvals and certificates
to the extent same directly affect the Property.

 

-2-



--------------------------------------------------------------------------------

3.         Plans and Specifications. Subject to the rights of FedEx under the
Lease, Assignor hereby assigns, conveys, transfers and sets over unto Assignee
any and all of Assignor’s right, title and interest in and to all maps, plans,
specifications and related documents prepared in connection with the
development, construction and operation of any and all improvements located on
the Property.

4.         Governing Law. This Assignment shall be construed under and enforced
in accordance with the laws of the State of Massachusetts.

5.         Further Assurances. Assignor agrees to execute and deliver to
Assignor, upon demand, such further documents, instruments and conveyances, and
shall take such further actions, as are necessary or desirable to effectuate
this Assignment.

6.         Attorneys’ Fees; Costs. Upon the bringing of any action, suit or
arbitration by Assignee against Assignor arising out of this Assignment or the
subject matter hereof, the party in whose favor final judgment shall be entered
shall be entitled to recover from the other party all costs and expenses of suit
including, without limitation, reasonable attorneys’ fees and costs.

7.         Successors and Assigns. This Assignment shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date first
set forth above.

 

“ASSIGNOR”             ,

    ,     a               By:           Its:                            
                                                                       By:      
    Its:                                                                      
                        

 

-3-



--------------------------------------------------------------------------------

EXHIBIT “1”

DESCRIPTION OF PROPERTY

 

 

 

 

EXHIBIT “1”

TO GENERAL ASSIGNMENT

 



--------------------------------------------------------------------------------

EXHIBIT “E”

CERTIFICATION OF REPRESENTATIONS AND WARRANTIES

THIS CERTIFICATION OF REPRESENTATIONS AND WARRANTIES is hereby made by
            , a             (“Seller”), to             , a
            (“Buyer”), in connection with that certain Agreement of Purchase and
Sale and Joint Escrow Instructions (“Agreement”) dated as of             , 2011,
by which Buyer agreed to purchase from Seller that certain improved real
property located in the City of             , County of             , State of
            , and all improvements located thereon (collectively, “Property”),
all as more particularly described in the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Seller hereby covenants, represents and warrants to Buyer
(which covenants, representations and warranties shall survive any investigation
by the parties hereto, the Close of Escrow, as defined in the Agreement, and the
recordation and delivery of the Special Warranty Deed, as defined in the
Agreement, conveying the Property to Buyer), as follows:

[INSERT ALL REPS & WARRANTS IN AGREEMENT]

IN WITNESS WHEREOF, Seller has executed this Certification of Representations
and Warranties as of             , 20            .

 

    ,     a               By:           Its:                            
                                                                       By:      
    Its:                                                                      
                        

 

EXHIBIT “I”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT OF CONTRACTS

THIS ASSIGNMENT OF CONTRACTS (“Assignment”) is executed as of             ,
20            , by and between             , a             (“Assignor”), and
            , a             (“Assignee”), with reference to the following:

R E C I T A L S:

A.         Concurrently herewith, Assignor is conveying to Assignee its interest
in the real property more particularly described on Exhibit “1” attached hereto
and by this reference made a part hereof, together with the improvements and
personal property located thereon (herein referred to collectively as the
“Property”), pursuant to that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of             , 2011, by and between Assignor, as
“Seller”, and Assignee, as “Buyer” (“Agreement”).

B.         Assignor has entered into, or is otherwise bound by, certain
contracts for or affecting the maintenance, repair, improvement and/or
development (“Contracts”) of the Property, which Contracts Assignor has agreed
to assign to Assignee upon its purchase of the Property. The Contracts are more
particularly described on Exhibit “2” attached hereto and incorporated herein.

C.         This Assignment is executed to effectuate the non-exclusive transfer
to Assignee of a portion of Assignor’s right, title and interest in and to the
Contracts and other rights pursuant to the provisions of the Agreement as
further set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.         Assignment. To the extent assignable by Assignor, Assignor hereby
assigns, conveys, transfers and sets over unto Assignee, on a non-exclusive
basis, any and all right, title and interest of Assignor in and to the Contracts
against the contracted third parties under such Contracts as to any default by
such third parties under such Contracts.

2.         Governing Law. This Assignment shall be construed under and enforced
in accordance with the laws of the State of Massachusetts.

3.         Further Assurances. Assignor and Assignee each agree to execute and
deliver to the other party, upon demand, such further documents, instruments and
conveyances, and shall take such further actions, as are necessary or desirable
to effectuate this Assignment.

4.         Attorneys’ Fees; Costs. Upon the bringing of any action, suit or
arbitration by either party against the other arising out of this Assignment or
the subject matter hereof, the party in whose favor final judgment shall be
entered shall be entitled to recover from the other party all costs and expenses
of suit including, without limitation, reasonable attorneys’ fees and costs.

 

EXHIBIT “F”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

5.         Successors and Assigns. This Assignment shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first set forth above.

 

“ASSIGNOR”

    ,     a               By:           Its:                            
                                                                       By:      
    Its:                                                                      
                        

 

“ASSIGNEE”

    ,     a               By:           Its:                            
                                                                       By:      
    Its:                                                                      
                        

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “1”

DESCRIPTION OF PROPERTY

 

 

 

 

EXHIBIT “1”

TO ASSIGNMENT OF CONTRACTS



--------------------------------------------------------------------------------

EXHIBIT “2”

CONTRACTS

 

 

EXHIBIT “2”

TO ASSIGNMENT OF CONTRACTS



--------------------------------------------------------------------------------

EXHIBIT “G”

BILL OF SALE

Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions (“Agreement”) dated as of             , by and between
            , a             (“Assignor”), and             , a
            (“Assignee”), and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor does hereby
absolutely and unconditionally give, grant, bargain, sell, transfer, set over,
assign, convey, release, confirm and deliver unto Assignee, Assignor’s right,
title and interest in the furniture, fixtures, equipment, appliances, tools,
machinery, supplies, building materials and other personal property of every
kind and character (“Personal Property”) owned by Assignor, attached to,
appurtenant to, located in, or used in connection with the operation of the
improvements situated on the real property described in Exhibit “1” attached
hereto and incorporated herein.

Assignor represents and warrants to Assignee that it has good and marketable
title to each and all of the Personal Property, free and clear of any other
claims, encumbrances or security interests, and hereby agrees to indemnify,
defend and hold Assignee free and harmless from any and all losses, costs,
expenses, claims, liabilities, causes of action, demands and damages of any kind
or character whatsoever, including, without limitation, attorneys’ fees, arising
out of the inaccuracy or claimed inaccuracy of the foregoing representation and
warranty.

Assignor hereby further covenants that it will, at any time and from time to
time upon written request therefor, execute and deliver to Assignee, its
successors, nominees or assigns, such documents as it or they may reasonably
request in order to fully assign and transfer to and vest in Assignee or its
successors, nominees and assigns, and protect its or their right, title and
interest in all of the Personal Property and rights of Assignor intended to be
transferred and assigned hereby, or to enable Assignee, its successors, nominees
and assigns to realize upon or otherwise enjoy such rights and property.

This Bill of Sale shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of Assignee
and Assignor.

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of Massachusetts.

IN WITNESS WHEREOF, Assignor has executed this Bill of Sale this             day
of             , 20__.

 

“ASSIGNOR”             ,

    ,     a               By:           Its:                            
                                                                       By:      
    Its:                                                                      
                        

 

EXHIBIT “G”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

EXHIBIT “1”

LEGAL DESCRIPTION OF PROPERTY

EXHIBIT “1”

TO BILL OF SALE



--------------------------------------------------------------------------------

EXHIBIT “H”

SURVEYOR’S CERTIFICATE

I hereby certify to [Buyer], its successors, assigns and lenders, [Title
Company], and             , as of the date hereof, that:

(b)         The attached print of the survey prepared by me was actually made
upon the ground;

(c)         The survey and the information, courses and distances shown thereon
are correct;

(d)         The survey correctly shows a fixed and determinable position and
location of the land described thereon (including the position of the point of
beginning if the land is described by metes and bounds);

(e)         The print of survey reflects boundary lines of the described
property which “close” by engineering calculation;

(f)         The size, location and type of buildings and improvements are
correct as shown and all are within the boundary lines of the property, except
as shown;

(g)         All driveways or other cuts in the curb along any street upon which
the land abuts are correct as shown;

(h)         The property has access to a public street now known as
“            ”;

(i)         There are no violations of zoning ordinances, restrictions or other
rules and regulations with reference to the location of said buildings and
improvements;

(j)         There are no easements, rights of way or uses affecting this
property appearing from a careful physical inspection of the property, other
than those shown and described on the survey;

(k)         There are no building restrictions or set back lines, party walls,
encroachments or overhangs of any improvements upon any easements, rights of way
or adjacent land upon this property, except as shown on the survey;

(l)         All utility services required for the operation of this property
either enter the property through adjoining public streets, or the survey shows
the point of entry and location of any utilities which pass through or are
located on adjoining private lands;

(m)         Any utility transformer located on the property is depicted on the
survey and those transformers labeled as containing PCB’s are specifically
noted;

(n)         The survey shows the location and direction of all storm drainage
systems for the collection and disposal of all roof and surface drainage;

(o)         Any discharge into streams, rivers or other conveyance systems is
shown;

 

EXHIBIT “H”

TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

(p) There are             parking spaces located on the property, depicted on
the survey, of which              have been designated for handicap use, and
            have been striped for compact use.

(q) The parcels described on the survey do not lie within flood hazard areas in
accordance with the document entitled “Department of Housing and Urban
Development, Federal Insurance Administration—Special Flood Hazard Area Maps”;
and

The survey is made in accordance with the “Minimum Standard Detail Requirements
for ALTA/ACSM Land Title Surveys” jointly established and adopted by ALTA and
ACSM in 2011, and includes Items 1-13 of Table A thereof.

Signature

Licensed Land Surveyor

L.S. No.

Date

 

-2-



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

by and between

O’DONNELL ACQUISITIONS, LLC,

a California limited liability company

(“Buyer”

and

HILLSIDE FXF, LLC,

a Missouri limited liability company

November             , 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Purchase and Sale      2   

2.

  Purchase Price      2   

3.

  Escrow      3   

4.

  Condition of Title      3   

5.

  Inspection Period      4   

6.

  Buyer’s Inspection Rights During Inspection Period      7   

7.

  Mutual Covenant of Good Faith and Fair Dealing      7   

8.

  Buyer’s Representations and Warranties      7   

9.

  Seller’s Representations and Warranties      7   

10.

  [Intentionally Omitted]      9   

11.

  Completion of the Asset      9   

12.

  Conditions of Closing      11   

13.

  Deposits by Seller      12   

14.

  Deposits by Buyer      13   

15.

  Damage or Condemnation Prior to Closing      13   

16.

  Costs and Expenses      14   

17.

  Prorations      14   

18.

  Disbursements and Other Actions by Escrow Holder      15   

19.

  Real Estate Reporting Person      15   

20.

  Partial Invalidity      16   

21.

  Attorneys’ Fees      16   

22.

  Notices      16   

23.

  Brokers      17   

24.

  Survival      17   

 

-i-



--------------------------------------------------------------------------------

         Page  

25.

  Required Actions of Buyer and Seller; Cooperation of Seller      17   

26.

  Time of Essence      17   

27.

  Counterparts      17   

28.

  Captions      17   

29.

  No Obligations to Third Parties      18   

30.

  Exhibits      18   

31.

  Amendment to this Agreement      18   

32.

  Waiver      18   

33.

  Applicable Law      18   

34.

  Fees and Other Expenses      18   

35.

  Entire Agreement      18   

36.

  Successors and Assigns      18   

37.

  Default      18   

38.

  Computation of Periods      19   

39.

  Indemnification of Escrow Holder      20   

40.

  Revocable Offer      20   

41.

  Seller’s Election of 1031 Exchange      20   

42.

  INDEPENDENT COUNSEL      21   

43.

  Construction      21   

44.

  Confidentiality      21   

45.

  No Joint Venture      21   

 

-ii-